 EXHIBIT 10.1 
 
 
AMENDMENT TO OFFICER AGREEMENT
 
 
THIS AMENDMENT TO OFFICER AGREEMENT (“Amendment”) is made and entered into this
21st day of December, 2011 (“Effective Date”), by and between Silgan Plastics
LLC, the successor by merger to Silgan Plastics Corporation (“Company”), and
Alan H. Koblin (“Officer”).
 
RECITALS
 
A.           Company and Officer are parties to a certain Officer Agreement
dated January 5, 2007 (“Agreement”).
 
B.           Company and Officer desire to amend the Agreement in accordance
with the procedure for Amendment set forth in paragraph 10 of the Agreement.
 
NOW, THEREFORE, in consideration of the above and of the mutual covenants and
agreements hereinafter set forth, Officer and Company agree to amend the
Agreement as follows:
 
1.
Termination of Officer’s Employment.  Company and Officer agree that Officer’s
employment with Company will be terminated without cause, effective January 1,
2012.

 
2.
Monetary Payments to Officer.

 
 
(a)
In exchange and consideration for Officer’s full release of claims pursuant
hereto and pursuant to the attached Separation Agreement and Release between
Company and Officer (the “Release”) and his agreement to amend his
post-termination restrictions as set forth herein, Company agrees:

 
(i)  
to continue Officer’s salary and benefits, consistent with its regular payroll
and benefit practices, through January 1, 2012 (January 31, 2012 for medical
benefits consistent with such benefits);

 
(ii)  
to pay Officer his accrued vacation as of January 1, 2012 (including his accrued
vacation for 2012) by no later than January 20, 2012;

 
(iii)  
following Officer’s termination on January 1, 2012, to pay Officer severance
payments in the aggregate amount of Three Hundred Ninety-One Thousand Eight
Hundred Seventy-Five Dollars ($391,875), less all applicable taxes and
withholdings.  Such severance payments will be paid in the form of salary
continuation in equal monthly payments pursuant to the Company’s normal payroll
practices, with such aggregate amount to be spread and paid over a two-year
period, i.e., beginning on January 1, 2012, and ending on December 31, 2013 and
with such payments to begin on the first payroll date following the seven day
revocation period referred to in Section 7(e) of the Release (the “Revocation
Period”);

 

                                                                 
 
-1-

--------------------------------------------------------------------------------

 

 
 
(iv)  
in accordance with the Release, the payments and other benefits expressly
provided for in Section 2 of the Release;

 
(v)  
as promptly as practical following the expiration of the Revocation Period
without any revocation by Employee of the Release but no later than January 20,
2012, to pay Officer a one-time payment in an amount equal to $250,539.16;

 
(vi)  
to pay an amount equal to the bonus the Officer would have received under the
Company’s applicable bonus plan for 2011 by no later than April 15, 2012.

 
 
(b)
Officer agrees and acknowledges that these monetary payments are paid in full
and complete settlement of any and all claims relating to or arising out of
Officer’s employment with Company.

 
 
(c)
Officer and Company agree that the monetary payments specified in this paragraph
modify, replace and supersede the Termination provisions in paragraph 9 of the
Agreement in their entirety and, except as set forth in this Amendment, no other
payment, compensation, insurance or other benefits, allowances, bonuses, or
other compensation or severance, or separation pay, fees or expenses of any sort
will be furnished or paid to Officer.

 
 
(d)
Officer acknowledges and agrees that the consideration referenced above in
paragraphs 2(a)(iv) and 2(a)(v) is valuable consideration to which Officer would
not otherwise be entitled upon termination of his employment from Company.

 
3.
Post-Termination Restrictions.  In exchange for the consideration being paid and
provided to Officer in this Amendment, Officer agrees that all Post-Termination
Restrictions in paragraph 3 of the Agreement shall run for two years following
Officer’s last day of employment, i.e., until January 1, 2014.  Officer hereby
acknowledges and agrees that such Post-Termination Restrictions are and shall be
fully enforceable, and that a substantial portion of the payments and benefits
in this Amendment would not be paid or provided to Officer but for his agreeing
to extend his Post-Termination Restrictions from one year to two years.

 
4.
Full, General Release of Claims.  Officer agrees to execute the Release, which
is attached as Exhibit A to this Amendment and incorporated herein by this
reference.  The parties agree that this Amendment only becomes effective upon
the execution by Employee of this Amendment, the Release and the expiration of
the Revocation Period referred to in Section 7(e) thereof without revocation of
the Release by Employee.

 
5.
Unaltered Provisions of the Agreement Remain in full force and effect.  Officer
and Company agree that the other, unaltered provisions of the Agreement shall
remain in full force and effect.

 

 
-2-

--------------------------------------------------------------------------------

 
 


6.
Litigation.  Any litigation involving any noncompliance with or breach or
threatened breach of this Amendment, or regarding the interpretation, validity
and/or enforceability of this Amendment, shall be filed and conducted
exclusively in St. Louis, Missouri; and this Amendment shall be interpreted in
accordance with and governed by the laws of the State of Missouri, without
regard for any conflict of law principles.

 
 
PLEASE NOTE:  BY SIGNING THIS AMENDMENT, OFFICER IS HEREBY CERTIFYING THAT
OFFICER (A) HAS RECEIVED A COPY OF THIS AMENDMENT FOR REVIEW AND STUDY BEFORE
EXECUTING IT; (B) HAS READ THIS AMENDMENT CAREFULLY BEFORE SIGNING IT; (C) HAS
HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE AMENDMENT TO ASK ANY QUESTIONS
OFFICER HAS ABOUT THE AMENDMENT AND HAS RECEIVED SATISFACTORY ANSWERS TO ALL
SUCH QUESTIONS; AND (D) UNDERSTANDS OFFICER’S RIGHTS AND OBLIGATIONS UNDER THE
AMENDMENT.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date first above written.
 
 
 

                                
 

                  /s/ Alan H. Koblin      
Officer:     Alan H. Koblin
 
     
Address:   13037 Fairfield Oaks Road
                  St. Louis, MO  63141
      
         

             
 
 
/s/ Adam J. Greenlee       Name:  Adam J. Greenlee       Title:    Vice
President          


 
 
-3-

--------------------------------------------------------------------------------

 


 
EXHIBIT A



SEPARATION AGREEMENT AND RELEASE
 
 
This Separation Agreement and Release (“Agreement”) is made between Silgan
Plastics LLC, including its subsidiaries, affiliates, successors and assigns
(“Silgan”) and Alan H. Koblin (“Employee”).
 
WHEREAS, Silgan desires to terminate the employment relationship and settle all
legal rights and obligations resulting from employee’s employment with Silgan.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations and undertakings of the parties set forth herein, the adequacy
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.  
Employee’s employment with Silgan will terminate effective January 1, 2012.

 
2.  
In consideration for Employee’s execution of this Agreement, Silgan agrees:
 

(a)  
To pay Employee $75,360.58(10 weeks) as severance, less deductions required by
law.

 
(b)  
The employee’s current active healthcare benefits (Medical, Dental and Vision)
will end on January 31, 2012.  The employee and eligible family members who are
qualified beneficiaries will be eligible to continue coverage under Cobra
beginning on February 1, 2012 as long as the eligible employee timely elects and
pays for such coverage.  The first 3 months of such coverage will be offered at
the current active employee rate rather than the Cobra rate.  After such 3 month
period, current Cobra rates shall apply.


3.  
The parties agree that the compensation and benefits described above provided
Employee by Silgan represents additional compensation and benefits to which
Employee would not be entitled absent this Agreement.  The parties further agree
that the compensation and benefits described above constitute the total
understanding of all compensation and benefits payable by Silgan to Employee
with regard to employment by Silgan and the termination thereof, and that no
other compensation, bonuses, benefits or payments of any kind will be paid other
than the amounts set forth above, with the exception of payments and other
benefits due to Employee under the signed Officer Agreement dated January 5,
2007, as amended by the Amendment to Officer Agreement dated December 21, 2011.

 
4.  
Employee hereby waives and releases Silgan, its subsidiaries, related, parent,
affiliated corporations and business entities, their successors and assigns, and
their past and present officers, directors, shareholders, employees and agents
(“the Released Parties”) from any and all claims made, to be made, or which
might have been made of whatever nature,  whether known or unknown, since the
beginning of time through the date of this Agreement, including, but not limited
to, any claim Employee may have under any agreements which Employee may have
with any of the Released Parties, any claims that arose as a consequence of
Employee’s employment by Silgan, or arising out of the termination of the
employment relationship, or arising out of any acts committed or omitted during
or after the existence of the employment relationship through the date of this
Agreement.  Such release and waiver of claims will include, but shall not be
limited to, those claims which were, could have been, or could be the subject of
an internal grievance or appeal procedure or an administrative or judicial
proceeding filed either by Employee or on Employee’s behalf under any federal,
state or local law or regulation, any claim of discrimination under any state or
federal statute, regulation or ordinance including but not limited to Titles 29
and 42 of the United States Code, Title VII of the Civil Rights Act of 1964, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Civil Rights Act of 1991, the Americans with Disabilities Act of 1990, the Civil
Rights Act of 1866, the Fair Labor Standards Act of 1938, as amended, the
Rehabilitation Act of 1973, as amended, the Older Worker Benefit Protection Act,


 
 
 

--------------------------------------------------------------------------------

 

 
the Missouri Human Rights Act, any other federal, state or local law, ordinance
or regulation regarding employment, discrimination in employment or termination
of employment, any claims for breach of contract, wrongful termination,
promissory estoppel, detrimental reliance, negligent or intentional infliction
of emotional distress, or any other actions at common law, in contract or tort,
all claims for lost wages, bonuses, commissions, benefits, expenses, severance,
service letter, re-employment, compensatory or punitive damages, attorney’s
fees, and all claims for any other type of legal or equitable relief.  Employee
further waives all rights to future employment with Silgan and agrees not to
apply for employment with Silgan. The foregoing notwithstanding, Employee does
not waive any claims arising out of the breach by Silgan of this Agreement, the
Officer Agreement or the Amendment to the Officer Agreement.

 
This Agreement does not affect any vested rights Employee may have under any
retirement plan of Silgan, including, but not limited to, a contribution
(currently estimated at $102,700) by Silgan to Employee’s Supplemental Pension
Plan pursuant to the terms thereof in 2012 to be made no later than January 20,
2012.
 
5.  
Employee covenants not to sue Silgan or any other party released herein with
respect to any claim released pursuant to this Agreement.

 
6.  
Employee agrees that the terms and provisions of this Agreement and the fact and
amount of consideration paid pursuant to this Agreement, shall at all times
remain confidential and not be disclosed to anyone not a party to this
Agreement, other than (1) to the extent disclosure is required by law, or (2) to
his/her spouse, or (3) to his/her attorneys, accountant and tax advisors who
have a need to know in order to render Employee professional advice or
service.  Employee agrees to ensure said individuals maintain such
confidentiality.

 
7.  
By execution of this document, Employee expressly waives any and all rights to
claims under the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621,
et seq.:

 
(a)  
Employee acknowledges that Employee’s waiver of rights or claims refers to
rights or claims arising under the Age Discrimination in Employment Act of 1967,
is in writing and is understood by Employee;

 
(b)  
Employee expressly understands that by execution of this document, Employee does
not waive any rights or claims that may arise after the date the waiver is
executed;

 
(c)  
Employee acknowledges that the waiver of Employee’s rights or claims arising
under the Age Discrimination in Employment Act is in exchange for the
consideration outlined in this Agreement which is above and beyond that to which
Employee is entitled;

 
(d)  
Employee acknowledges that Silgan expressly advised Employee on  December
16,2011 to consult an attorney of Employee’s choosing prior to executing this
document and that Employee has been given a period of not less than twenty-one
(21) days within which to consider this Agreement;

 
(e)  
Employee acknowledges that Employee has been advised by Silgan that Employee is
entitled to revoke (in the event Employee executes this document) Employee’s
waiver of rights or claims arising under the Age Discrimination in Employment
Act within seven (7) days after executing this document by written notice to
Silgan and that said waiver will not and does not become effective or
enforceable until the seven (7) day period has expired. Employee agrees that
payment of monies due under this executed and unrevoked waiver shall not be
payable until the seven (7) day revocation period has expired without revocation
by Employee and upon the next payroll period shortly thereafter.

 
8.  
Employee acknowledges that all information to which Employee had access or
created during employment with Silgan is and remains Silgan’s
property.  Employee agrees to keep confidential


 
 
 
2

--------------------------------------------------------------------------------

 

  
and not disclose to anyone and not use, for himself or anyone else, any such
information which has not been made available generally to the public by
Silgan.  “Information” includes all information and tangible or intangible items
or devices relating to Silgan’s (and its affiliates’) plans, processes,
products, finances, techniques, costs, personnel, facilities, organizations,
business plans and strategies, policies, manufacturing and production techniques
and procedures, mass marketing information, customers, customer lists, research
and development and any other type of information, whether or not protected by
patent or copyright.

 
9. 
Employee agrees to promptly return to Silgan any and all electronic media files,
company keys, credit cards, equipment (except laptop computer, Blackberry and
home printer), documents, papers, records, notes, memoranda, plans, files and
other records containing information concerning Silgan or its customers or
operations and other records containing information concerning Silgan or its
employees, customers or operations.

 
10. 
The failure in one or more instance of Silgan to insist upon performance of one
or more of the terms or conditions of this Agreement, to exercise any right or
privilege herein conferred, or the waiver by Silgan of any breach of any of the
terms or conditions of this Agreement shall not be construed as a subsequent
waiver by Silgan of any subsequent breach of any of such terms, conditions,
rights or privileges, but the same shall continue and remain in full force and
effect as if no such forbearance or waiver had occurred.

 
11.  
Nothing contained in this Agreement shall be construed to require the commission
of any act contrary to law or to be contrary to law, and whenever there is any
conflict between any provision of this Agreement and any present or future
statute, law, government regulation or ordinance contrary to which the parties
have no legal right to contract, the latter shall prevail, but in such event the
provisions of this Agreement affected shall be curtailed and restricted only to
the extent necessary to bring them within legal requirements.

 
12.  
The existence and execution of this Agreement shall not be considered, and shall
not be admissible in any proceeding, as an admission by Silgan or anyone
released hereby, of any liability, error, violation or omission.

 
13.  
This Agreement shall be governed by, and construed and interpreted according to,
the laws of the State of Missouri and whenever possible, each provision herein
shall be interpreted in such manner as to be effective or valid under applicable
law.

 
14.  
The parties acknowledge this Agreement constitutes the entire agreement between
them superseding all prior written and oral agreements or understandings between
the parties, with the exception that Employee and Silgan shall continue to be
bound by the Officer Agreement dated January 5, 2007 and the Amendment thereto
executed contemporaneously with this Agreement.

 
15.  
The parties hereto agree that this Agreement may not be modified, altered or
changed except by written agreement signed by the parties hereto.

 
16.  
Employee acknowledges Employee has read this Agreement, that Employee has had a
reasonable amount of time to consider its terms, that the only consideration for
Employee signing this Agreement are the terms stated above, that no other
promise, agreement, statement or representation of any kind has been made to
Employee by any person or entity to cause Employee to sign this Agreement, that
Employee is competent to execute this Agreement, that Employee has had an
adequate opportunity to discuss this Agreement with an attorney and Employee has
done so or Employee has voluntarily elected not to do so, that Employee fully
understands the meaning and intent of this Agreement, and that Employee has
voluntarily executed this Agreement of Employee’s own free will.

 
 

 
 
 
3

--------------------------------------------------------------------------------

 

 
AGREED TO AND ACCEPTED BY:
 
 
_______________________________________
(Employee Signature)
 
   
Date:  _______________________________________
                                                                                    
 
 
 
If not signed in the presence of a Silgan HR Representative, then Employee
Signature must be notarized.
 
 
STATE OF __________)                                               
                                                 ) ss.
COUNTY OF __________     
)                                                                             
 
 
COMES NOW ____________ who states to me that he/she has read and understands the
foregoing Agreement and agrees to and accepts its terms and conditions as a free
act of his own volition.
 
 
 
 
______________________
       Notary Public          

 
My Commission Expires:
 
 

  SILGAN PLASTICS LLC          
 
By:
               Date:    


 
 

4
 
 